PROB 35                                                                       Report and Order Terminating Supervision
(Reg 3/93)                                                                             Prior to Original Expiration Date



                              UNITED STATES DISTRICT COURT
                                           FOR THE
                             EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                      v.                                      Crim. No. 5:17-CR-209-1D

ONTARIO DEON JOHNSON

         On February 21, 2018, the above named was placed on probation for a period of 60 months. The
offender has complied with the rules and regulations of probation and is no longer in need of supervision.
It is accordingly recommended that the offender be discharged from supervision.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     /s/ Van R. Freeman. Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On: July 20, 2021


                                          ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this __Z_l__ day of   J   vly               , 2021.




                                                               mes C. Dever III
                                                             U.S. District Judge




                  Case 5:17-cr-00209-D Document 30 Filed 07/21/21 Page 1 of 1
